DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 have been cancelled. Claims 16-25 have been added and are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rye (US 20210329237 A1).

Regarding claim 16, Rye teaches a method of decoding an image signal, comprising: 
receiving a bitstream including the image signal (Fig. 1: 110 input image); 
dividing, based on a quad division, a first coding block in the image signal into four second coding blocks, the first coding block having a first division depth, each of the four second coding blocks having a second division depth greater than the first division depth (In the block partitioning structure according to the embodiment, the most upper block 350 may be quad-partitioned into four partitioned blocks, i. e., a first partitioned block 351, a second partitioned block 352, a third partitioned block 353, and a fourth partitioned block 354. [0066]); and 
dividing, based on a triple division, a second coding block into three third coding blocks, each of the three third coding blocks having a third division depth greater than the second division depth (a fourth partitioned block 474 is a block represented by a block partitioning type of the vertically tri-partitioned block 450. [0072]), 
wherein one of the three third coding blocks has a size greater than a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), 
wherein the other two of the three third coding blocks have the same size ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), 
wherein a size of the one of the three third coding blocks is twice a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), and 
wherein the one of the three third coding blocks is located between the other two of the three third coding blocks (Fig.4: 452).

Regarding claim 17, Rye teaches the method of claim 16, wherein at least one of the three third coding blocks is further divided, based on first information and second information signaled from the bitstream, into two fourth coding blocks, and wherein the first information indicates whether to divide based on a binary division and the second information indicates whether a division direction is a vertical direction or a horizontal direction (Fig. 10: 1041 bi or tri partitioning block & 1051 partitioning direction parsing unit).

Regarding claim 24, Rye teaches a method of encoding an image signal, comprising: 
dividing, based on a quad division, a first coding block in the image signal into four second coding blocks, the first coding block having a first division depth, each of the four second coding blocks having a second division depth greater than the first division depth (In the block partitioning structure according to the embodiment, the most upper block 350 may be quad-partitioned into four partitioned blocks, i. e., a first partitioned block 351, a second partitioned block 352, a third partitioned block 353, and a fourth partitioned block 354. [0066]); and 
dividing, based on a triple division, a second coding block into three third coding blocks, each of the three third coding blocks having a third division depth greater than the second division depth (a fourth partitioned block 474 is a block represented by a block partitioning type of the vertically tri-partitioned block 450. [0072]),
wherein one of the three third coding blocks has a size greater than a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.),
wherein the other two of the three third coding blocks have the same size ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.),  
wherein a size of the one of the three third coding blocks is twice a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), and 
wherein the one of the three third coding blocks is located between the other two of the three third coding blocks (Fig.4: 452).

Regarding claim 25, Rye teaches a non-transitory computer-readable medium for storing a compressed image signal, comprising: 
a data stream including the compressed image signal (Fig. 2 200 bitstream), 
wherein a first coding block in the compressed image signal is divided, based on a quad division, into four second coding blocks, the first coding block has a first division depth, and each of the four second coding blocks has a second division depth greater than the first division depth (In the block partitioning structure according to the embodiment, the most upper block 350 may be quad-partitioned into four partitioned blocks, i. e., a first partitioned block 351, a second partitioned block 352, a third partitioned block 353, and a fourth partitioned block 354. [0066]), 
wherein a second coding block is divided, based on a triple division, into three third coding blocks, and each of the three third coding blocks has a third division depth greater than the second division depth (a fourth partitioned block 474 is a block represented by a block partitioning type of the vertically tri-partitioned block 450. [0072]), 
wherein one of the three third coding blocks has a size greater than a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.),
wherein the other two of the three third coding blocks have the same size ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), 
wherein a size of the one of the three third coding blocks is twice a size of the other two of the three third coding blocks ([0070] According to an embodiment of the present invention, the horizontally tri-partitioned block 430 includes a first partitioned block 431 and a third partitioned block 433 having a ¼ vertical size with respect to the vertical size of the entire block 430, and a second partitioned block 432 having a ½ vertical size with respect to the vertical size of the entire block 430.), and 
wherein the one of the three third coding blocks is located between the other two of the three third coding blocks (Fig.4: 452).

Allowable Subject Matter
Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486